UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7084



MASON THOMPSON,

                                              Plaintiff - Appellant,

          versus


SHERIFF MITCHELL, Sheriff of Richmond City
Jail; LYNN HENRY, Law Librarian,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-1170)


Submitted:   November 18, 1999         Decided:     November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mason Thompson, Appellant Pro Se. Samuel Lawrence Dumville, Vir-
ginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mason Thompson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court. See Thompson v. Mitchell, No. CA-98-1170 (E.D.

Va. Aug. 10, 1999).*   We deny the motion for appointment of counsel

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
August 6, 1999, the district court’s records show that it was
entered on the docket sheet on August 10, 1999. Pursuant to the
Rules of Civil Procedure, it is the date that the order was entered
on the docket sheet that we take as the effective date of the dis-
trict court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-
35 (4th Cir. 1986).


                                  2